Name: Council Regulation (EC) No 1920/96 of 1 October 1996 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of winemaking
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  beverages and sugar;  information and information processing;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31996R1920Council Regulation (EC) No 1920/96 of 1 October 1996 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of winemaking Official Journal L 253 , 05/10/1996 P. 0001 - 0001COUNCIL REGULATION (EC) No 1920/96 of 1 October 1996 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of winemakingTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), and in particular Articles 35 (7), 36 (5), 38 (4), 39 (8), 41 (9) and 42 (5) thereof,Having regard to the proposal from the Commission,Whereas, under Article 2 (3) of Regulation (EEC) No 2046/89 (2), Member States may treat associations of winegrowers' cooperatives as producers for the purposes of distillation and whereas Article 2 (4) provides for the presentation, by the Commission, of a report on this matter; whereas, in the light of the experience described in this report, this possibility should be retained on a permanent basis,HAS ADOPTED THIS REGULATION:Article 1 Article 2 (4) of Regulation (EEC) No 2046/89 shall be deleted.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 1 October 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1592/96 (OJ No L 206, 16. 8. 1996, p. 31).(2) OJ No L 202, 14. 7. 1989, p. 14. Regulation as last amended by Regulation (EEC) No 1546/95 (OJ No L 148, 30. 6. 1995, p. 34).